NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-2286-18
                                                                     A-2702-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

MARTEL D. CHISOLM, a/k/a
MANTEL CHISOLM and
LAMONT M.WILLIAMS,

     Defendant-Appellant/
     Cross-Respondent.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

DEMETRIS CROSS,

     Defendant-Appellant.
_______________________

                   Submitted April 12, 2021 – Decided May 7, 2021

                   Before Judges Sabatino, Currier and Gooden Brown.
            On appeal from the Superior Court of New Jersey, Law
            Division, Atlantic County, Indictment No. 17-02-0327.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Martel D. Chisolm (Frank M. Gennaro,
            Designated Counsel, of counsel and on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant Demetris Cross (Richard Sparaco, Designated
            Counsel, of counsel and on the brief).

            Damon G. Tyner, Atlantic County Prosecutor, attorney
            for respondent (John J. Lafferty, IV, Assistant
            Prosecutor, of counsel and on the brief in A-2286-18;
            Melinda A. Harrigan, Assistant Prosecutor, of counsel
            and on the brief in A-2702-18).

PER CURIAM

      Tried together by a jury, co-defendants Demetris Cross and Martel D.

Chisolm were found guilty of the attempted murder of two police officers, armed

robbery with a deadly weapon, conspiracy to commit armed robbery, aggravated

assault with a firearm, and various other related offenses.

      At trial, the State presented evidence that co-defendants and a third

individual, Jerome Damon, committed armed robbery of three other young men.

Two Atlantic City Police Officers came upon the scene and attempted to stop

the robbery. Damon fired a gun at both officers, severely injuring one in the

head. Damon died after he was shot by police during his flight from the scene.


                                                                         A-2286-18
                                        2
      The trial court sentenced each of the co-defendants to an aggregate

custodial term of thirty-two years, subject to an eighty-five-percent parole

ineligibility period required by the No Early Release Act ("NERA"), N.J.S.A.

2C:43-7.2. The thirty-two-year aggregate period was comprised of a seventeen-

year sentence for the attempted murder of the police officer who was shot in the

head, plus a consecutive sentence of fifteen years for the armed robbery.

Defendants also received a fifteen-year sentence for the attempted murder of the

other officer, who was fired at but not injured, to run concurrent to the other

attempted murder sentence. All the other offenses were either merged into the

attempted murders or were accorded concurrent sentences.

      In their appeals, which we consolidate for purposes of this opinion,

defendants mainly contend the evidence was insufficient to make them

accomplices to murders attempted by Damon. They contend the State did not

establish they shared an intent with Damon to fire his gun at and try to kill the

two officers. In a related vein, defendants argue the trial court's jury instructions

on accomplice liability were muddled, and that the jury charge was also flawed

in other respects.   Defendants raise other points seeking to set aside their

convictions and sentences.




                                                                               A-2286-18
                                         3
       The State, meanwhile, appeals Chisolm's sentence, contending the court

should have imposed upon him a mandatory extended term pursuant to the

Graves Act, N.J.S.A. 2C:43-6(c).

       For the reasons that follow, we reverse each of co-defendants' convictions

for attempted murder because there is no proof beyond a reasonable doubt that

they shared an intent with Damon to shoot his gun at and kill the two police

officers. In fact, the State's briefs on appeal identify no such proof of a shared

intent to kill.

       Although the briefs discuss an alternative theory of whether co-defendants

were guilty of a conspiracy to commit attempted murder, the jury was not

charged with such a conspiracy and the verdict form reflects no such finding of

guilt. Consequently, the matter must be remanded for revision of the judgments

of conviction to eliminate the attempted murder counts, and defendants must be

resentenced. In addition, we agree with the State that Chisolm is subject to an

extended term under the Graves Act, which must be taken into account at the

resentencing.

       We discern no merit to the remaining points raised on appeal, and thus

affirm defendants' convictions on all other charges.




                                                                            A-2286-18
                                        4
                                            I.

        The State's proofs at trial may be summarized as follows. During the early

morning of September 3, 2016, Jaquan Campos, K-Vaun Wyatt,1 and Tyrone

Ford were walking down Pacific Avenue in Atlantic City, when three men

approached them and asked Wyatt "something about some weed." The parties

did not exchange marijuana.

        Campos, Wyatt, and Ford started to walk away when the three men

approached them again. During this second encounter, one of the men drew a

gun.

        Around this time, Officers Thomas McCabe and Josh Vadell of the

Atlantic City Police Department were patrolling the area of Pacific and Atlantic

Avenues in Atlantic City. The officers were driving near Arkansas Avenue at

approximately 2:15 a.m., when they saw what appeared to be a robbery in

progress.

        Officers McCabe and Vadell both testified they saw a man with his hands

on his head and his pants around his ankles, with a gun pressed to his head by a

different man. They also saw two younger men seated or kneeling on the ground

to the left of the man with the gun. McCabe saw two other men standing nearby;


1
    By the time of trial, Wyatt had died.
                                                                            A-2286-18
                                            5
one wearing a bright green t-shirt, later identified as Chisolm, and a taller man

wearing a hoodie sweatshirt, later identified as Cross.

      The officers got out of the car and the man with his hands on his head said

to them, "Yo, they're robbing us." According to McCabe, he "locked eyes" with

the suspect wearing the bright green t-shirt, who then started to run down an

alleyway. McCabe started to chase him but heard a gunshot.

      Damon, the man who had been holding the gun that fired the shot, then

ran in a different direction than the man in the green shirt. Damon shot at

McCabe while he was running away. McCabe returned fire and did not know

until later that he had hit Damon.

      Once McCabe lost sight of Damon, he turned his attention to his fellow

officer, Vadell, who had been shot in the head, and radioed for help. Vadell

underwent multiple surgeries to treat his injury, including a craniotomy.

      Another police officer, Joseph Bereheiko, testified he found Damon

laying on his side in an elevated planter on Missouri Avenue, holding a cell

phone in his hand. As the officers were putting Damon in handcuffs, his cell

phone rang and Bereheiko saw the letters "C-H-I."

      Damon died shortly thereafter from the gunshot wound. Police found an

envelope containing $485.10 on his body. The officers also found a .38 caliber


                                                                            A-2286-18
                                        6
special revolver in a parking lot near Missouri and Atlantic Avenues. Damon's

fingerprints were on the gun.

      Detective Lance Moorhouse of the New Jersey State Police testified that

he reviewed surveillance video footage from Bally's Casino. The video showed

"a black male," later identified as Cross, "running from the southwest corner of

Michigan Avenue into the Bally's bus terminal" between approximately 2:30 and

2:33 a.m. The runner was wearing a dark-colored sweatshirt, sweatpants with

white knee patches, and had a "dread style haircut." The video showed Cross

had unzipped his sweatshirt, revealing a white t-shirt. Moorhouse testified he

found in the trashcan of the bus terminal a sweatshirt, which matched the one in

the video.

      Video surveillance from the Claridge Casino also showed the "same black

male with the dreadlock hairstyle wearing a white tee-shirt" leaving the bus

terminal and boarding a jitney bus.

      Detective Joseph Procopio of the Atlantic City Police Department testified

he made flyers with photos of the suspects involved in the incident in hopes of

identifying them. In addition to the surveillance video, Procopio also looked at

Damon's Facebook account and his public list of Facebook "friends." From that

list, Procopio found Chisolm, and he then looked through Chisolm's public


                                                                          A-2286-18
                                       7
photos posted on his Facebook account. Procopio testified that someone in one

of Chisolm's photos looked similar to the other man in the surveillance video,

specifically Cross.

      FBI Special Agent John Hauger, assigned to the Cellular Analysis and

Survey Team, testified for the State as an expert historical cell site analyst.

Defense counsel objected to Special Agent Hauger's testimony, arguing that he

had not contacted the phone company to discuss the interpretation of the phone

records. The court ruled that the basis of the objection could be addressed on

cross-examination.

      Hauger testified that he analyzed the records for Chisolm's phone number,

and that there were calls that connected to the tower near the former Trump

Plaza Hotel at 2:00 a.m. and a little after 3:00 a.m. Hauger testified that the first

incoming call to Chisolm after 2:30 a.m. was from Damon's phone number, and

the first outgoing call after 2:30 a.m. was made at 3:44 a.m. to an unidentified

number. Hauger stated that the general path of Chisolm's cell phone traveled

from Atlantic City to Pleasantville, then Millville, and then Vineland.

      Campos, one of the men who had been robbed, testified in the State's case

but provided limited details as to what occurred. He recalled that someone

pulled a gun, but he did not remember if there were any other individuals.


                                                                               A-2286-18
                                         8
Campos denied that any of his property was taken. He had previously given a

more detailed videotaped statement to police detectives on the same day of the

incident, September 3. After a Gross2 hearing at which the judge found it

admissible, Campos's prior video interview with Detective Jason Dorn was

played for the jury.

        In that exchange, Dorn told Campos that police "know it wasn't you,

okay?" Campos said that the three men approached him and his friends and

asked to buy marijuana from Campos, but Campos told them he did not sell

drugs. He stated that the three men then later reappeared and one of them said,

"Don't move," and pulled out a gun. According to Campos, he put his hands up

and said, "Listen, I don't got nothing. I'm going to strip for you. Shit like that,

you can have all the shit." Campos removed his pants and laid down on the

ground on his own accord.

        According to Campos, the man dressed all in black and holding the gun,

later identified as Damon, then walked over to Wyatt and robbed him. Campos

said that another man with "dreads was looking out and (indiscernible) in the

cap," and that the man in the green shirt had him by his shirt. He said the man




2
    State v. Gross, 121 N.J. 1, 10 (1990).
                                                                             A-2286-18
                                         9
dressed all in black was the one who shot the police officer. The man in the

green shirt ran away.

       Another one of the victims, Ford, also testified for the prosecution but

similarly provided minimal information. The first day he was called to the stand,

Ford stated that three men had approached him and his friends to ask about

marijuana and that a gun was drawn, but then decided he no longer wanted to

answer questions and had "nothing else to say." The second day Ford was called

as a witness, he answered "no" to questions asking if he remembered if anyone

approached him and his friends, if he remembered any guns, or if he talked to

anyone.

       After another admissibility hearing, Ford's own prior statement given to

police on the date of the incident was played for the jury. Ford's mother was

with him while he gave his statement, since he was fifteen at the time. Detective

James Scoppa told Ford that the officers believed Ford was a victim in a robbery

and that he was not in custody even though he read Ford his Miranda3 rights.

       Ford told the police that he was walking with his two friends and three

men approached them and asked for marijuana. They encountered the three men

again, who asked for marijuana a second time. Ford then saw one of the men


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-2286-18
                                      10
take out a gun. Ford said he threw forty-five dollars on the ground and that

another man checked to see if he had any more money or any other items on

him. Ford was sitting on the ground on his knees with his hands up with another

one of his companions, while the other one was "on the floor at gun point." It

was at that time that the officers pulled up and Ford put his hands up and said,

"We just got robbed."

      Both defendants gave statements to the police.       Scoppa interviewed

Chisolm on September 3, the evening after the robbery. Scoppa testified that

Chisolm said he was wearing a green shirt, camo shorts, and a hat during the

early morning hours of September 3. According to Scoppa, Chisolm said he was

aware of an incident. Chisolm said that Damon wanted to purchase marijuana

and that an argument ensued, but the police arrived in the middle of it. Chisolm

said that he ran away and then heard gunshots. He told Scoppa that he did not

have a gun on him, that he did not see if Damon had a gun, and that he did not

see Damon pull out a gun. Chisolm also denied taking anyone's property that

night or seeing anyone take anyone else's property.

      Sergeant William Adamson testified at trial about his interview with

Cross. Cross told Adamson that he did not know Damon that well and that he

did not know that Damon had a gun. According to Cross, he first realized that


                                                                          A-2286-18
                                      11
Damon had a gun when he saw Damon "kind of motioning" and saw the men on

the ground. However, Cross said he ran away before Damon brandished the gun

and before Damon shot it. Cross said he had been wearing a darker sweatshirt,

which he later threw in a trash can because he was scared.

      Defendants did not testify at trial.    Cross briefly called a forensic

toxicologist, who attested that he found a toxic level of PCP (phencyclidine) in

Damon's blood post-mortem. Cross also presented testimony from an Atlantic

City police detective who described various details of the investigation,

including the surveillance videos.

      The jury convicted both defendants of fourth-degree aggravated assault

by knowingly pointing a firearm at another person, N.J.S.A. 2C:12-1(b)(4)

(count five), and conspiracy to commit such a fourth-degree aggravated assault,

N.J.S.A. 2C:5-2 and N.J.S.A. 2C:12-1(b)(4) (count six); two counts of first-

degree attempted murder of the officers, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3

(counts seven and eight); three counts of first-degree armed robbery with a

deadly weapon, N.J.S.A. 2C:15-1(a) (counts nine, ten, and eleven); second-

degree conspiracy to commit armed robbery, N.J.S.A. 2C:5-2 and N.J.S.A.

2C:15-1(a) (count twelve); fourth-degree obstruction of the administration of




                                                                          A-2286-18
                                      12
law, N.J.S.A. 2C:29-1 (count thirteen); and fourth-degree resisting arrest,

N.J.S.A. 2C:29-2(a) (count fourteen).

      The jury acquitted both defendants of various weapons offenses in counts

one through four, which had charged them with second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b) (count one); second-degree

conspiracy to unlawfully possess a handgun, N.J.S.A. 2C:5-2 and N.J.S.A.

2C:39-5(b) (count two); second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4 (count three); and second-degree conspiracy to

possess a weapon for an unlawful purpose, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:39-

4 (count four).

      In light of the jury's not-guilty verdicts on the weapons offenses, the trial

judge entered a judgment of acquittal for both defendants on the second-degree

"certain persons not to have weapons" charges (count sixteen for Chisolm, count

seventeen for Cross). At the same time, the court denied Chisolm's motion for

a new trial and Cross's motion for acquittal.

      The court then sentenced both defendants, imposing the aggregate thirty-

two-year NERA sentences we have already described.




                                                                             A-2286-18
                                        13
      In his brief on appeal,4 Chisolm makes the following points:

            POINT I

            DEFENDANT WAS IMPROPERLY CONVICTED OF
            TWO COUNTS OF ATTEMPTED MURDER
            BECAUSE THERE WAS NO EVIDENCE THAT HE
            HAD OR SHARED AN INTENT TO KILL ANY
            PERSON,     BECAUSE     CO-CONSPIRATOR
            LIABLILTY FOR THE ACTS OF JEROME DAMON
            CANNOT SUPPPORT A CONVICTION FOR
            ATTEMPT,    AND   BECAUSE    THE   JURY
            INSTRUCTIONS WERE CONTRADICTORY AND
            LOGICALLY INCONSISTENT.

            POINT II

            THE STATEMENTS OF TYRONE FORD AND
            JACQUAN   CAMPOS   WERE    IMPROPERLY
            ADMITTED AS SUBSTANTIVE EVIDENCE.

            POINT III

            THE CONVICTIONS FOR FIRST DEGREE
            ROBBERY MUST BE VACATED, BECAUSE THE
            GRAND JURY INDICTED ON THREE COUNTS OF
            SECOND DEGREE ROBBERY.

            POINT IV

            THE EXPERT TESTIMONY OF JOHN HAUGER
            WAS IMPROPERLY ADMITTED.



4
  Because of the sequence of submissions in which the State filed the first notice
of appeal, Chisolm is literally a cross-appellant. However, for sake of simplicity
we will refer to him as an appellant, along with Cross.
                                                                            A-2286-18
                                       14
     POINT V

     THE AGGREGATE SENTENCE OF [THIRTY-TWO]
     YEARS SUBJECT TO THE NO EARLY RELEASE
     ACT IS EXCESSIVE, AND RESENTENCING IS
     REQUIRED.

In his own brief, Cross makes similar arguments:

     POINT I

     DEFENDANT WAS DENIED THE RIGHT TO A
     FAIR TRIAL DUE TO ERRONEOUS JURY
     INSTRUCTIONS ON ACCOMPLICE LIABILITY.

     POINT II

     DEFENDANT WAS DENIED THE RIGHT TO A
     FAIR TRIAL DUE TO THE ERRONEOUS
     ADMISSION OF THE PRIOR STATEMENTS OF
     TYRONE FORD AND JAQUAN CAMPOS UNDER
     STATE v. GROSS.

     POINT III

     DEFENDANT'S CONVICTIONS FOR FIRST-
     DEGREE ROBBERY MUST BE VACATED
     BECAUSE THE INDICTMENT ONLY CHARGED
     DEFENDANT     WITH     SECOND-DEGREE
     ROBBERY.

     POINT IV

     THE COURT SHOULD HAVE GRANTED
     DEFENDANT'S MOTION FOR AN ACQUITTAL
     NOTWITHSTANDING THE VERDICTS BECAUSE
     THE VERDICTS ON THE TWO COUNTS OF


                                                   A-2286-18
                               15
             ATTEMPTED MURDER AND ROBBERY WERE
             AGAINST THE WEIGHT OF THE EVIDENCE.

             POINT V

             THE SENTENCES OF [SEVENTEEN] YEARS FOR
             THE   ATTEMPTED    MURDER     AND   THE
             CONSECUTIVE TERM OF [FIFTEEN] YEARS FOR
             ROBBERY, BOTH SUBJECT TO THE NO EARLY
             RELEASE ACT, WERE EXCESSIVE.

                   A. THE   COURT   DOUBLE-COUNTED
                   AGGRAVATING FACTOR TWO.

                   B.  THE COURT FAILED TO CONSIDER
                   THE REAL-TIME CONSEQUENCES OF A
                   NERA SENTENCE.

      Further, the State argues in its own affirmative appeal in Chisolm:

             POINT I

             THE TRIAL COURT ERRED IN FAILING TO
             SENTENCE    THE DEFENDANT    TO   A
             MANDATORY EXTENDED TERM UNDER THE
             GRAVES ACT.

      After the briefs were filed, counsel at our request submitted supplemental

letters confirming that the jury was not charged with conspiracy to commit

murder or attempted murder, and that the verdict includes no such determination

of guilt as to either defendant.




                                                                            A-2286-18
                                      16
                                       II.

      The central issue for our consideration is whether defendants' respective

convictions of attempted murder can stand. Based on the proofs and also the

manner in which the jury was charged, we conclude those convictions must be

set aside.

      It is undisputed that neither police officer here was killed by gunfire, so

without a death there was no murder. N.J.S.A. 2C:11-3. The proofs do suggest

that Damon, who is now deceased, attempted to kill the officers by firing his

gun at them. The pivotal question is whether Chisolm or Cross are criminally

responsible for that attempt by Damon. Two alternative theories of culpability

are discussed in the briefs: (1) conspiracy to commit, or attempt to commit,

murder; or (2) accomplice liability for attempted murder.

      We need not say much about the first possible theory, i.e., conspiracy to

commit murder or attempted murder, because neither Chisolm nor Cross was

found guilty by the jury of such a crime.        The indictment charged both

defendants with various conspiracies: specifically, conspiracy to commit

weapons possession offenses (counts two and four); conspiracy to commit

aggravated assault (count six); and conspiracy to commit robbery (count




                                                                           A-2286-18
                                      17
twelve). The jury acquitted defendants of the weapons conspiracies but found

them guilty of the aggravated assault and robbery conspiracies.

      Notably, the indictment did not charge the co-defendants with conspiracy

to commit murder or attempted murder. We recognize that during the charge

conference, the assistant prosecutor requested the trial judge to instruct the jury

that defendants could be liable as co-conspirators for attempted murder. That

request was based on a notion that such a conspiracy offense was a reasona bly

foreseeable "natural consequence" of a "common conscious purpose," consistent

with the Supreme Court's interpretation of the conspiracy statute in State v.

Bridges, 133 N.J. 447, 466-67 (1993). After reflecting on the request, the judge

apparently sent counsel an email that evening announcing that he was granting

it.5 The next day, the prosecutor argued to the jury such a theory of conspiracy

to commit murder, or attempted murder, during her closing argument.

      The critical problem here is that the jury was never actually charged by

the court with such a conspiracy crime, and the jury did not find defendants

guilty of that offense.




5
  The email has not been provided in the record on appeal, but the transcript the
following morning confirms the judge had decided overnight to give the
requested conspiracy-to-murder charge.
                                                                             A-2286-18
                                       18
      The court's jury charge issued on June 19, 2018 does contain some generic

references to the concepts of conspiracy and "natural consequences" of a

conspiracy. A discussion of counts one through six followed, discussing both

substantive offenses and conspiracy as to each of those non-murder offenses.

But when the court continued onto the substantive attempted murder counts

(seven and eight), there was no allied charge provided about conspiracy to

commit murder or attempted murder. The reasons for this are unclear, but the

omission is undisputed.

      The verdict form contained no charges for conspiracy to commit attempted

murder, even though the form contained charges for conspiracy to commit the

unlawful possession of a weapon (count two), conspiracy to possess a weapon

for an unlawful purpose (count four), conspiracy to commit aggravated assault

(count six), and conspiracy to commit robbery (count twelve). Conspicuously

absent from the verdict form are conspiracy charges tied to the two attempted

murder counts (counts seven and eight).

      The trial court offered counsel the opportunity to take exceptions to the

final charge and jury verdict form, and no attorney objected on this basis.

      When it rendered its verdict orally in open court on June 22, 2018, the

jury found defendants guilty of the substantive offenses of attempted murder on


                                                                              A-2286-18
                                      19
counts seven and eight. The jury did not render any verdict whatsoever on a

conspiracy to commit murder or attempted murder.

      Nor do defendants' respective judgments of conviction state anywhere that

they were found guilty of conspiracy to commit murder or attempted murder.

      In their supplemental letters to this court, counsel acknowledge that this

is what occurred. They agree that, given how the jury was actually charged and

the verdict form was worded, the sole legal and conceptual basis on which

defendants could have been found guilty of attempted murder is a theory of

accomplice liability.

      Hence, the discussion in the parties' briefs about whether, as a matter of

law under Bridges, a defendant can be found guilty of conspiracy to commit an

attempt crime is an academic irrelevancy. No such conspiracy was charged or

found here.

      That brings us to the question of whether there was sufficient evidence

here to find defendants guilty beyond a reasonable doubt of attempted murder

as accomplices with Damon. The answer is no, because the record lacks proof

that they shared with Damon, the shooter, any intent to kill or mortally wound

the officers.




                                                                          A-2286-18
                                      20
      N.J.S.A. 2C:5-1(a)(2) provides that a person is guilty of an attempt to

commit a crime if he or she, "[w]hen causing a particular result is an element of

the crime, does or omits to do anything with the purpose of causing such result

without further conduct on his part." The Supreme Court has explained that

while a defendant "may be guilty of murder if he or she intended to kill or was

practically certain that his or her actions would cause or would be likely to cause

death, the actor is guilty of attempted murder only if he or she actually intended

the result, namely, death, to occur." State v. Rhett, 127 N.J. 3, 7 (1992). "An

attempt is purposeful 'not only because it is so defined by statute, but because

one cannot logically attempt to cause a particular result unless causing that result

is one's "conscious object," the distinguishing feature of a purposeful mental

state.'" State v. Jones, 242 N.J. 156, 169 (2020) (quoting State v. McCoy, 116

N.J. 293, 304 (1989)). An important element of attempt is that the "actor has

taken a 'substantial step' toward the commission of the crime." Ibid.

      Here, Damon shot an officer in the head and caused a brain injury. Damon

plainly took a substantial step towards the commission of the substantive crime

of murder. The attempted murder in this case by Damon was not a hypothetical,

unrealized act of violence or a thwarted attempt to shoot or kill before the a ctor

could actually do so. Rather, Damon fired his gun and severely injured a police


                                                                              A-2286-18
                                        21
officer. He also fired his gun at the other officer, who fortunately was not struck,

with an apparent comparable intent to take his life. See N.J.S.A. 2C:11-3

(defining murder).

      As to these defendants, however, the pivotal issue is whether they were

proven to be accomplices to Damon's attempted murder of the officers. N.J.S.A.

2C:2-6(c) provides:

            A person is an accomplice of another person in the
            commission of an offense if:

            (1) With the purpose of promoting or facilitating the
            commission of the offense; he

                   (a) Solicits such other person to commit it;

                   (b) Aids or agrees or attempts to aid such other
                   person in planning or committing it; or

                   (c) Having a legal duty to prevent the commission
                   of the offense, fails to make proper effort so to
                   do; or

            (2) His conduct is expressly declared by law to establish
            his complicity.

            [N.J.S.A. 2C:2-6(c) (emphasis added).]

      "By definition, an accomplice must be a person who acts with the purpose

of promoting or facilitating the commission of the substantive offense for which

he is charged as an accomplice." State v. Savage, 172 N.J. 374, 388 (2002)


                                                                              A-2286-18
                                        22
(quoting State v. Bielkiewicz, 267 N.J. Super. 520, 527-28 (App. Div. 1993)).

Accordingly, the trial court must instruct the jury that to find "a defendant guilty

of a crime under a theory of accomplice liability, it must find that he 'shared in

the intent which is the crime's basic element, and at least indirectly participated

in the commission of the criminal act.'" Ibid. (quoting Bielkiewicz, 267 N.J.

Super. at 528) (emphasis added). Proof beyond a reasonable doubt of such a

shared intent is therefore critical.

      Even viewing it in a light most favorable to the State, the record is bereft

of sufficient evidence that Cross and Chisolm shared with Damon an intent to

kill the officers he fired at. Chisolm, the companion wearing the green t -shirt,

ran from the scene before Damon fired his gun. His police statement contained

no admission that he saw Damon holding a gun. Cross, the man in the hoodie

and white shirt, also denied knowing or perceiving that Damon was armed until

he saw him motioning to the men on the ground. He, too, stated that he ran away

before Damon fired the gun. Neither of the two victims told the police or

testified at trial that they saw either co-defendant pointing or firing a gun at the

officers, or assisting Damon in doing so.

      Tellingly, during the charge conference, the assistant prosecutor

acknowledged that "we're not alleging that [defendants Chisolm and Cross]


                                                                              A-2286-18
                                        23
shared that common conscious purpose or object for attempted murder. We're

claiming that based on State v. Bridges, that it was a reasonably foreseeable

outcome based on the objective risks of the conspiracy." (Emphasis added).

      On appeal, both defendants argue in their briefs that the State's evidence

lacked sufficient proof of a shared intent to commit attempted murder and

thereby they could not be guilty of accomplice liability for such a crime. The

State's responding brief in Chisolm sidesteps the issue by noting he "can argue

about the applicability of accomplice liability to the attempted murder, [but] it

would certainly be applicable to the robbery and weapons offenses." The brief

presents no reasoned argument to rebut Chisolm's point about a lack of shared

intent to murder. Meanwhile, the State's brief in Cross similarly fails to identify

proof of a shared intent on his part to commit or attempt to commit murder. The

brief digresses into a discussion of Bridges and principles of a co-conspirator's

liability for natural and foreseeable consequences of a proven conspiracy. But

co-conspiracy and accomplice liability principles are different.          State v.

Samuels, 189 N.J. 236, 254 (2007) (explaining that the two concepts, although

overlapping, are distinct).

      In sum, there is simply no foundation in this case to support defendants'

convictions for attempted murder. They were not charged or found by the jury


                                                                             A-2286-18
                                       24
to be co-conspirators who agreed to such homicidal act by Damon. Further,

proofs of a shared intent to kill are absent, as the assistant prosecutor frankly

acknowledged during the charge conference.

      For these reasons, defendants' convictions for attempted murder must be

vacated, and the final judgments revised accordingly. 6       In addition, each

defendant must be resentenced in light of this determination. The cases are

remanded for that purpose. We express no views on an appropriate sentence,

bearing in mind that updated presentence reports are warranted under State v.

Randolph, 210 N.J. 330, 350-52 (2012).

                                      III.

      None of the other issues raised on appeal by defendants warrant relief.

We provide some brief remarks.

      The trial court appropriately admitted for their truth the earlier police

statements of Ford and Campos, the testifying robbery victims, pursuant to

N.J.R.E. 803(a)(1) (allowing the admission of certain prior inconsistent



6
  In light of this disposition, we need not address defendants' argument that the
jury charge was flawed by the occasional use of the term "and/or." See State v.
Gonzalez, 444 N.J. Super. 62, 72-76 (App. Div. 2016) (disapproving of such
verbiage because of its potential for ambiguity and juror non-unanimity), certif.
denied, 226 N.J. 209 (2016) (cautioning the improvident use of "and/or" in the
jury charge is not a per se basis to reverse a conviction).
                                                                           A-2286-18
                                      25
statements by declarant-witnesses on cross-examination). We incorporate by

reference and adopt the trial court's multi-factor analysis following the Gross

hearings. We are unpersuaded by defendants' claims that these victims' accounts

of what had occurred were patently unreliable. Although we recognize the

points raised by defendants weighing against reliability, such as the victims'

claims they had been intoxicated when they spoke with the police and the fact

that Campos had been initially handcuffed, we do not find the trial court, who

had the first-hand benefit of the Gross hearing, abused its discretion in admitting

the statements. State v. Johnson, 421 N.J. Super. 511, 516-17 (App. Div. 2011).

      In addition, defendants' confrontation rights were not violated.         The

victims provided some testimony about their encounter, and defense counsel had

an opportunity to cross-examine them to some extent before they declined to

elaborate further. State v. Slaughter, 219 N.J. 104, 117 (2014) (allowing prior

inconsistent witness statements "so long as 'the witness feigns a loss of memory

on the stand'") (quoting State v. Cabbell, 207 N.J. 311, 337 (2011)).

      We discern no abuse of discretion in the court's admission of the expert

testimony of Agent Hauger concerning the cellphone tower analysis. State v.

Cole, 229 N.J. 430, 449 (2017). The expert's methodology was adequately

explained to have a sound basis under N.J.R.E. 702, and it has not been


                                                                             A-2286-18
                                       26
repudiated in other cases where it was presented and challenged on appeal. The

expert was entitled to rely on the phone billing records as business records under

N.J.R.E. 803(c)(6), and as "facts and data" reasonably utilized by others in the

field. N.J.R.E. 703.

      The State's proofs to support robbery, aggravated assault, and the other

non-murder convictions were clearly ample. R. 3:18-1. Among other things,

there was credible evidence that defendants, along with Damon, forced the

victims to kneel on the ground and place their hands behind their heads, and

attempted to take their belongings before the police interceded. The proof s

manifestly showed an armed robbery in progress, backed by threats of serious

bodily harm.

      We reject defendants' argument that the indictment did not clearly place

them on notice they were being charged with first-degree robbery, which is

literally stated in the indictment even if not elaborated there. Defendants were

duly informed as early as the probable cause hearings in 2016 that they were

being charged with first-degree robbery. There was no lack of notice or any

unfair surprise.

      Because the cases must be remanded for resentencing, we need not address

in detail the criticisms levied by defendants about the non-murder components


                                                                            A-2286-18
                                       27
of the original sentences.    We simply note for sake of completeness that

defendants have failed to show the court abused its discretion in weighing the

applicable aggravating and mitigating factors as to those facets. State v. Case,

220 N.J. 49, 65 (2014).

       With respect to the State's appeal of the sentence in Chisolm, we agree

that the trial court was obligated to impose an extended term upon him under

the Graves Act, N.J.S.A. 2C:43-6(c). The jury on count five found Chisolm

guilty of knowingly pointing a gun at or in the direction of another person, in

violation of N.J.S.A. 2C:12-1(b)(4). That particular form of aggravated assault

is one of the enumerated firearm offenses that is within the scope of the Graves

Act. See N.J.S.A. 2C:43-6(c); see also State v. Soto, 385 N.J. Super. 247, 256

(App. Div. 2006). The act of pointing a gun logically entails possessing that

gun.

       The trial judge was mistaken in perceiving that the jury's verdict did not

support a Graves Act consequence for Chisolm. Although the jury acquitted

Chisolm on the first four counts of the indictment charging possessory offenses,

the guilty verdict on count five suffices. In addition, the court's decision to

merge the aggravated assault count into the robbery conviction does not




                                                                           A-2286-18
                                       28
eliminate the Graves Act consequences. Hence, on remand the trial court must

take those consequences into account at resentencing.

      Any further arguments presented lack sufficient merit to warrant

discussion. R. 2:11-3(e)(2).

      Affirmed in part, reversed in part, and remanded for revision of the

judgments of conviction and resentencing.




                                                                      A-2286-18
                                     29